Duckworth, Chief Justice.
Where, as here, a petition for modification of a previous judgment awarding custody of a minor child, which alleges changes in circumstances affecting the welfare of the child, was transferred to the juvenile court to investigate, hear, and determine the issues involved, and all parties submitted the case to the judge of that court on the investigation report alone without offering evidence, and an examination of that report shows no change of circumstances affecting the interest and welfare of the child since the previous order which would authorize a modification — the court below did not err in refusing to grant the writ of certiorari, since there was no evidence to support a modification of the fórmer decree giving the father custody but allowing the maternal grandparents and aunt custody every other week-end. Brooks v. Thomas, 193 Ga. 696 (19 S. E. 2d, 497); Blackstock v. Blackstock, 208 Ga. 837 (69 S. E. 2d, 770); Gibson v. Wood, 209 Ga. 535 (3) (74 S. E. 2d, 456), and cases cited therein.
*650No. 18127.
Argued February 9, 1953
Decided February 24, 1953—
Rehearing denied March 10, 1953.
. Gene F. Dyar, for plaintiff in error.
Dennis Pierce and Dickey & Futrell, contra.

Judgment affirmed.


All the Justices concur, except Atkinson, P. J., not participating.